DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the recited combinations of elements, including providing a dictionary containing previously-captured image data of cell nuclei of the cells; obtaining time-lapse images of the cells to be analyzed and extracting candidate regions from the time-lapse images; detecting positions of the cells in a cell region for every frame of the time-lapse images, while selecting from the candidate regions the cell region as a region that contains the cells based on the dictionary containing the previously-captured image data of the cell nuclei, as in claims 1 and 2; and detecting positions of a plurality of the cells for every frame of time-lapse images of all or a part of the cultured tissue; tracking each cell by using a Kalman filter of which observation data is a position of a most adjacent cell within a predetermined distance from a predicted position of the cell at present time, which is the position of the cell in the frame of previous time point; and calculating locomotion information of each cell on the basis of tracking information obtained in the tracking step and evaluating the quality of the cultured tissue on the basis of the locomotion information, as in claim 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646